United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2046
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

          Antwon Lavar Molden, also known as Antwan Lavar Molden

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: March 5, 2019
                              Filed: March 12, 2019
                                  [Unpublished]
                                  ____________

Before BENTON, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Antwon Molden directly appeals the sentence the district court1 imposed after
he pleaded guilty to a felon-in-possession offense. His counsel has moved for leave

      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.
to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is unreasonable because the district court did not consider
the 18 U.S.C. § 3553(a) factors. Having carefully reviewed the sentencing record, we
conclude that there was no abuse of discretion, as the district court discussed some
of the statutory factors in substance and also heard relevant arguments from Molden’s
counsel. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en
banc) (standard of review); United States v. Gray, 533 F.3d 942, 943-44 (8th Cir.
2008) (this court presumes that district judges understand their obligation to consider
§ 3553(a) factors; if district court references some § 3553(a) factors, this court is
ordinarily satisfied it was aware of them all); United States v. Miles, 499 F.3d 906,
909 (8th Cir. 2007) (because sentencing record demonstrated that district court heard
extensive arguments from counsel, it was apparent from record that court properly
considered, inter alia, defendant’s mental health and history of drug addiction in
determining that sentence imposed was proper).

      Moreover, we have independently reviewed the record pursuant to Penson v.
Ohio, 488 U.S. 75 (1988), and conclude there are no nonfrivolous issues.
Accordingly, we affirm the judgment, and grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-